Red Mountain Resources, Inc. 10-K Exhibit 21.1 Significant Subsidiaries of the Registrant As of May 31, 2013 Name Place of Incorporation Parent Company Percent Ownership by Parent Black Rock Capital, Inc. Arkansas Red Mountain Resources, Inc. 100 Cross Border Resources, Inc. Nevada Red Mountain Resources, Inc. 83 Doral West Corp. Nevada Cross Border Resources, Inc. 100 Pure Energy Operating, Inc. Texas Cross Border Resources, Inc. 100 Hunter Drilling, LLC Texas Red Mountain Resources, Inc. 100 RMR Gulf Coast Holdings, LLC Texas Red Mountain Resources, Inc. 100 RMR Marketing, LLC Texas Red Mountain Resources, Inc. 100 RMR Operating, LLC Texas Red Mountain Resources, Inc. 100 RMR Petroleum Services, Inc. Texas Red Mountain Resources, Inc. 100
